 1                                                                           J S -6
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
12    ROBERT MATTHEW SIMS,                          Case No. 2:21-cv-5168-JWH (MAR)
13                              Petitioner,
14                         v.                       JUDGMENT
15    W.L. MONTGOMERY, Warden
16                              Respondent.
17
18
19         Pursuant to the Order Denying Motion for Extension of Time, Dismissing
20   Matter Without Prejudice, and Denying Certificate of Appealability, IT IS HEREBY
21   ORDERED, ADJUDGED, and DECREED that this action is DISMISSED
22   without prejudice.
23
24   Dated: July 6, 2021
                                                                               MB
25                                            United States District Judge
26
27
28
